TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2021



                                     NO. 03-19-00286-CR


                             Jaime Villanueva Castro, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
AFFIRMED IN PART; VACATED IN PART -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was partial reversible error in

the trial court’s judgment. The Court affirms the trial court’s judgment in part and vacates in

part. A double-jeopardy violation exists, therefore the Court vacates Castro’s conviction on

Count 2 for the second-degree felony offense of indecency with a child by sexual contact and the

related prison sentence, and otherwise affirms the district court’s judgment of conviction on

Count 1 for the first-degree felony offense of aggravated sexual assault of a young child.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.